DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1-7, 22-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “expressing to the individual, by one or both of the individual electronic device and the observer, knowledge 
There is no support for such limitation.  Applicant cite specification pg. 11-12 for support.  However, pg. 11-12 clearly stated “expressing to the first human, by one or both of the first that may be unknown to the first human”.  The specification explicitly discloses specific knowledge (i.e. knowledge that may be unknown to the first human”), not just any knowledge as amended.  Furthermore, such disclosure does not imply or inherently suggest broadening from specific knowledge to any knowledge. As such, it is rejected under 112a for new matter.
Claim 1 has also been amended to recite “classifying within the interaction data, by one or more of the individual processor and one or more remote processors, one or more indications of an individual degree of emotional engagement by the individual;
 selecting, by one or more of the individual processor, the observer processor and the one or more remote processors, an individual activity from a labelled database of individual activities that directs the individual degree of emotional engagement toward a target degree of emotional engagement, and expressing to the observer, by the one or more observer output devices, the individual activity.”
There is no support for such limitation.  Applicant cite specification pg. 11-12 for support.  However, pg. 11-12 clearly stated 
“[0032] In accordance with another additional exemplary embodiment… classify… a degree of emotional engagement…;, classify …a degree of knowledge acquisition by the first human”. 
“[0035] In accordance with another exemplary embodiment…labelling, by one or more of the first processor and the one or more remote processors, one or more labelled interactions within the interaction data with the selected degree of emotional engagement.”
 The specification explicitly discloses the original claim and the amended claim belongs to two different (and distinct) embodiments.  The amended claim encompasses both embodiments while the cited section fails to explicitly disclose, imply or inherently suggest such combination. As such, it is rejected under 112a for new matter.


Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
For the purpose of prosecution, a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable will be made in view of MPEP2173.06.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 29 recite the limitation "wherein one or more monitoring human are.. " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 23-28, 30-34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Graesser et al (US 20120052476 A1).
A method for an observer of an individual to effect a target degree of emotional engagement by the individual (See e.g. abstract on intelligent tutoring system), comprising: 
providing, in proximity to the observer, an observer electronic device that includes an observer processor and one or more observer output devices operatively coupled to the observer processor (see e.g. [0018],[0080] on local or remote computer); 
providing, in proximity to the individual, an individual electronic device that includes an individual processor, one or more individual output devices operatively coupled to the individual processor, and one or more sensors operatively coupled to the individual processor (See e.g. Fig.1 and Fig. 2); 
expressing to the individual, by one or both of the individual electronic device and the observer, knowledge (See e.g. [0004] “Interactive dialogue allows the tutor to detect and remediate failed communications, incorrect student knowledge, and apparent gaps in the student's knowledge”); 
acquiring, from an interaction between the individual electronic device and the individual, interaction data from the one or more sensors (See e.g. abstract “An Intelligent Tutoring System (ITS) system is provided that is able to identify and respond adaptively to the learner's or student's affective states (i.e., emotional states such as confusion. frustration, boredom, and flow/engagement) during a typical learning experience”);
individual processor and one or more remote processors, one or more indications of an individual degree of emotional engagement by the individual (See e.g. abstract “An Intelligent Tutoring System (ITS) system is provided that is able to identify and respond adaptively to the learner's or student's affective states (i.e., emotional states such as confusion. frustration, boredom, and flow/engagement) during a typical learning experience”)
2AIP-004 PATENTselecting, by one or more of the individual processor, the observer processor and the one or more remote processors, an individual activity from a labelled database of individual activities that directs the individual degree of emotional engagement toward a target degree of emotional engagement (See e.g. [0054] “The system comprises an Emotion Classifier that takes due consideration of cognitive and discourse metrics or categories that accumulate during the tutorial dialog. This classifier comprises a set of input features [F] and a set of categories [C.sub.1, C.sub.2, . . . C.sub.n,]”.  Examine Note: selecting activity is the same as classifying activity in instant case), and 
expressing to the observer, by the one or more observer output devices, the individual activity See e.g. abstract “An Intelligent Tutoring System (ITS) system is provided that is able to identify and respond adaptively to the learner's or student's affective states (i.e., emotional states such as confusion. frustration, boredom, and flow/engagement) during a typical learning experience, in addition to adapting to the learner's cognitive states”.  That means the student’s activity(or emotional engagement) of is expressed to the AutoTutor; otherwise the AutoTutor would not be able to identify or respond to the learner’s states).

2. The method of claim 1, wherein an artificial intelligence is instantiated within one or both of the individual processor and the observer processor (See e.g. [0018], [0080] where AutoTutor can be in local user device or networked device). 



4. The method of claim 1, wherein classifying the one or more indications of the degree of emotional engagement comprises identifying within the interaction data one or more of one or more words, phrases, interjections, utterances, gestures, smiles, hand movements, configurations of hand digits, written symbols, head movements, facial muscle movements, movements of forehead muscles, eye movements, changes in pupil size, eyelid blinks, electronic device button pushes, electronic device screen touches, shakes of the individual electronic device, movements of one or more objects sensed by the electronic device, eye gaze directions, changes in voice tone, changes in voice volume, changes in rates of speaking, changes in reaction times, lack of reaction to comments, lack of reaction to questions, and reactions unrelated to questions (See e.g. abstract “The system comprises a new signal processing model and algorithm, as well as several non-intrusive sensing devices, and identifies and assesses affective states through dialog assessment techniques, video capture and analysis of the student's face, determination of the body posture of the student, pressure on a pressure sensitive mouse, and pressure on a pressure sensitive keyboard”).

5. The method of claim 1, wherein one or more additional interactions labelled with the individual degree of emotional engagement within the interaction data are added, by one or more of the individual processor and the one or more remote processors, to a labelled emotional interactions database (See e.g. [0054] “The system comprises an Emotion Classifier that takes due consideration of cognitive and discourse metrics or categories that accumulate during the tutorial dialog. This classifier comprises a set of input features [F] and a set of 

6. The method of claim 5, wherein one or more degree of emotional engagement human interaction classifier templates are generated by identifying one or more of labelled emotional interactions and combinations of labelled emotional interactions that occur frequently within the labelled emotional interactions database (See e.g. [0054] “The system comprises an Emotion Classifier that takes due consideration of cognitive and discourse metrics or categories that accumulate during the tutorial dialog. This classifier comprises a set of input features [F] and a set of categories [C.sub.1, C.sub.2, . . . C.sub.n,]”. Examine Note: the set of categories indicated “frequently” occurred emotional interactions).

7. The method of claim 5, wherein the labelled emotional interactions database is used to train one or more neural networks configured to classify degree of emotional engagement human interactions (See e.g. [0056] “Standard classifiers include a number of well-known mechanisms, each with a set of limitations. They can be divided into broad categories such as Decision Tree Induction, Bayesian Classification, Neural Network approaches, Fuzzy Classifiers, Genetic Algorithm Based Classifiers, and the like. Each category itself consists of several classification algorithms.”).

Claims 23-24 are drawn to claim 1 and are rejected for the same reasons.
Claims 25, 27-28 are drawn to claim 2, 3-4 respectively and are rejected for the same reasons.

26. (new) The method of claim 25, wherein the artificial intelligence includes an artificial intelligence personality familiar to one or both of the individual and the observer (See e.g. 

30. (new) The method of claim 24, wherein the observer interacts with the individual via a video telecommunications link (See e.g. Fig. 1).

31. (new) The method of claim 24, wherein the one or more observer output devices express to the observer a time to perform one of the individual activity and a repetition of the individual activity (See e.g. [0043] on tracked progression).

Claims 32-33, 34 are drawn to claim 30-31, 26 respectively and are rejected for the same reasons.


Response to Arguments
Applicant's arguments filed 2-3-2022 have been fully considered but they are not persuasive. 
In re pg. 11, applicant argues

    PNG
    media_image1.png
    191
    651
    media_image1.png
    Greyscale

In response, the Examiner respectfully disagrees.
the claim only recites “providing, in proximity to the observer, an observer electronic device that includes an observer processor and one or more observer output devices operatively coupled to the observer processor.” The claim, however, does not require the observer electronic device be different from the individual device.   Even assuming they are different, [0018], [0082] of Graesser disclose local or networked devices.
In re pg. 11, applicant argues

    PNG
    media_image2.png
    151
    646
    media_image2.png
    Greyscale

In response, the Examiner respectfully disagrees.
Graesser disclose express “An Intelligent Tutoring System (ITS) system is provided that is able to identify and respond adaptively to the learner's or student's affective states (i.e., emotional states such as confusion. frustration, boredom, and flow/engagement) during a typical learning experience, in addition to adapting to the learner's cognitive states”.  That means the student’s activity(or emotional engagement) of is expressed to the AutoTutor; otherwise the AutoTutor would not be able to identify or respond to the learner’s states.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graesser et al (US 20120052476 A1) in view of Kothuri (US 20160042648 A1)
Claims 22 and 29: Grasser disclose ITS are informed of a status of the individual by transmitting one or more of the knowledge (See e.g. abstract), a time the knowledge was expressed (See e.g. [0043] on tracked progression), and the individual degree of emotional engagement (See e.g. abstract on emotional state) from one or more of the individual processor, the observer processor and the one or more remote processors to one or more monitoring processors configured to communicate with the one or more monitoring humans.

However, Kothuri disclose automated educator (thereby in same field of endeavor) and disclose the automated educator can be used by human tutor (See e.g. [0024]).
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify ITS of Grasser to incorporate the use of ITS by human tutor of Kothuri.
Given the advantage of human capability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrovica et al (“Emotion Recognition in Affective Tutoring Systems: Collection of Ground-Truth Data” 2016) disclose various affective tutoring system.  See e.g. abstract and table 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127